Citation Nr: 0102584	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  00-00 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland


THE ISSUE

The propriety of the initial noncompensable evaluation 
assigned for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to July 
1964.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1999 rating 
decision from the Baltimore RO, which granted, inter alia, 
the veteran's claim for service connection for bilateral 
hearing loss and assigned a noncompensable evaluation for 
that disability, effective from February 26, 1998.  The 
veteran timely appealed the assigned evaluation to the Board.

As the veteran has disagreed with the initial evaluation 
assigned for bilateral hearing loss, the Board has 
recharacterized that issue as involving the propriety of the 
initial rating assigned.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  


REMAND

The veteran underwent a VA audiological evaluation to assess 
his hearing acuity in January 1999.  Since then, however, he 
reports that his hearing loss has worsened, and the record 
reflects that the veteran has been receiving treatment for 
this disability at the VA Medical Center (VAMC) in Cambridge, 
Maryland, and the VAMC in Wilmington, Delaware.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
obtain these treatment records, especially because they might 
contain audiometric evaluations that might be determinative 
in the disposition of this claim.

In addition, the Board observes that, on May 11, 1999, VA 
announced amendments to VA's Schedule for Rating Disabilities 
(Rating Schedule) the criteria for evaluating diseases of the 
ear and other sense organs, to include disability from 
hearing loss.  64 Fed. Reg. 25202-25210 (1999) (to be 
codified at 38 C.F.R. §§ 4.85-4.87).  The amended criteria 
became effective on June 10, 1999.  Under the new criteria, 
when the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (to be codified at 38 
C.F.R. § 4.86).  Because the record reflects that at several 
frequencies the veteran's pure tone thresholds were at 55 
decibels or more, this change might have an impact on the 
evaluation of the veteran's hearing loss.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO has not, to date, considered the veteran's 
claim under both the former and revised applicable schedular 
criteria.  Such action is necessary, in the first instance, 
to avoid any prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Furthermore, if the claim is 
again denied, the RO must provide notice to the veteran of 
the revised applicable schedular criteria, and afford him an 
opportunity to respond with argument/evidence.

In light of the reported worsening of the veteran's hearing 
acuity and the recent regulatory changes that may potentially 
impact this appeal, the Board concludes that a new 
examination would be helpful to the disposition of this case.  
See Goss v. Brown, 9 Vet. App. 109, 114 (1996).

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  
Hence, the veteran is put on notice that failure to report to 
any such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  

The Board also points out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which, among other things, redefines the 
obligations of VA with respect to the duty to assist.  
Therefore, on remand, the RO should not only ensure that all 
requested development has been undertaken, but that all 
development and notification requirements of the Act are 
complied with.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from the VAMC in Cambridge, 
Maryland, and the VAMC in Wilmington, 
Delaware; as well as from any other 
source or facility, private or VA, 
identified by the veteran.  If any 
requested records are unavailable, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative so 
notified.  The veteran is free to submit 
to the RO any pertinent medical evidence 
in his possession.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA evaluation to 
determine the current severity of his 
service-connected bilateral hearing loss.  
It is imperative that the examiner 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND.  The report of the evaluation 
should reflect consideration of the 
veteran's pertinent medical history and 
complaints.  All appropriate tests and 
studies should be accomplished, and 
audiometric findings and speech 
recognition scores for both ears should 
be reported in detail.  The evaluation 
report should be typewritten.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
on appeal, on the basis of all pertinent 
evidence of record and legal authority, 
specifically to include that cited to 
above.  Such readjudication should 
include specific consideration of the 
criteria in effect prior to June 10, 
1999, as well as the new criteria for 
rating diseases of the ear and other 
sense organs that became effective on 
that date.  See Karnas, supra.  The RO 
should also consider whether the 
propriety of assigning "staged ratings" 
for bilateral hearing loss is 
appropriate.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.

6.  Unless the benefits sought are 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case 
(SSOC) and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


